Exhibit 10.49

AMENDMENT NO. 1

TO

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

Dated as of October 17, 2006

Reference is made to that certain Amended and Restated Employment Agreement
dated as of January 1, 2004 (the “Agreement”) by and among Enterprise Bancorp,
Inc. (the “Company”) and Enterprise Bank and Trust Company (the “Bank” and
together with the Company, the “Employers”) and George L. Duncan (the
“Executive”).

WHEREAS, the Employers desire to continue to employ the Executive with a change
in the titles and responsibilities held and exercised by the Executive;

AND WHEREAS, the Executive is willing to continue to be employed with a change
in the titles and responsibilities held and exercised by the Executive and, in
connection therewith, has delivered on the date hereof a written consent to such
change in titles and responsibilities for purposes of Section 1.7 of the
Agreement;

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, the Employers and the Executive hereby
agree as follows:

Effective as of January 1, 2007 (the “Effective Date”), the Agreement shall be
amended, such that Sections 1.7, 2, 4.1 and 6.2(b) shall be amended as set forth
below.

Amendment to Section 1.7.  In Section 1.7, clause (a)(i) contained in the second
and third lines thereof shall be amended and restated in its entirety to read as
follows:

(a) without the written consent of the Executive, (i) the Board fails to appoint
or reappoint the Executive as Chairman of the Board of Directors of the Company
and the Bank,

Amendment to Section 2.  In Section 2, the first sentence thereof shall be
amended and restated in its entirety to read as follows:

Subject to the terms and provisions set forth in this Agreement, the Employers,
during the Term of Employment, agree to employ the Executive as an active
employee and as Chairman of the Board of Directors of the Company and the Bank
and the Executive hereby accepts such employment.

Amendment to Section 4.1.  Section 4.1 shall be amended and restated in its
entirety to read as follows:

4.1           Positions and Duties.  During the Term of Employment, the
Executive shall be employed as an active employee and shall serve as Chairman of
the Board of Directors of the Company and the Bank and shall exercise and assume
such duties,


--------------------------------------------------------------------------------




responsibilities and authorities as are provided in the bylaws of the Employers
with respect to holding such office.  Notwithstanding the above, the Executive
shall not be required to perform any duties and responsibilities which would
result in the Employers’ or the Executive’s noncompliance with, or any other
violation of, any applicable law, regulation, regulatory policy or other
regulatory requirement.

Amendment to Section 6.2(b).  In Section 6.2(b), clause (i) of the fourth
sentence thereof shall be amended and restated in its entirety to read as
follows:

(i) assume the Chairman of the Board of Directors positions of the Company and
the Bank or, if another individual is then holding either of such positions and
the Executive is not reappointed to both such positions, assume such other
position(s) as may be available with the Employers at the same Base Salary as
was in effect at the time the Suspension for Disability had commenced and
otherwise continue in the employ of the Employers in accordance with the terms
of this Agreement or

The Agreement, as amended by this Amendment No. 1 as of the Effective Date, is
and shall continue to be in full force and effect and shall not be affected by
this Amendment No. 1, except and only to the extent specified above.

IN WITNESS WHEREOF, the undersigned Executive has hereunto set his hand and each
of the Employers has caused this Amendment No. 1 to be executed in its name and
on its behalf by a duly authorized officer, in each case as an instrument under
seal and as of the date set forth above.

 

ENTERPRISE BANCORP, INC.

 

 

 

 

 

By:

 /s/ Richard W. Main

 

 

Richard W. Main

 

 

President

 

 

 

 

 

ENTERPRISE BANK AND TRUST COMPANY

 

 

 

 

 

By:

 /s/ Richard W. Main

 

 

Richard W. Main

 

 

President

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 /s/ George L. Duncan

 

 

George L. Duncan

 

2


--------------------------------------------------------------------------------